Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112 Withdrawn
	Claims 2, 10 and 15 were rejected under 35 USC 112. Applicant’s amendments to claims 1, 3-4, 6, 8-9 overcome this rejections and therefore withdrawn.
EXAMINER’S AMENDMENT
Claims 17-20 are hereby amended as follows:
Claims 17-20 are cancelled as non-elected claims.
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 3-4, 6, 8-9 and cancellation of claims 5 and 7 in “Claims - 12/02/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 12/02/2021” is acknowledged. 
 	This office action considers Claims 1-4, 6, 8-16 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-4, 6, 8-16 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the lower lever via is recessed before forming the protective structure, the protective structure including a liner a top surface of the lower level via and on sidewalls of the lower level dielectric layer” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 9: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a protective structure a lower level via and a lower level line of the base structure, the protective structure including a set of liners formed directly on a top surface of the lower level via and directly on sidewalls of the lower level dielectric layer” – as recited in claim 9, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 6291891 B1 to Higashi and US 5693568 A to Liu) substantially disclose the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 6291891 B1 to Higashi and US 5693568 A to Liu) are considered pertinent to applicant's disclosure. See form PTO-892. Higashi discloses: 
218, 219}; Fig. 13E; C16 L43-54) on a lower level dielectric layer (211; C15 L58-59) of a base structure (structure containing 211); and
forming a conductive pillar including an upper level line (218) and an upper level via (219 – “tungsten film” – C16 L51) on the upper level line, wherein the upper level via is laterally offset from the lower level via (upper level via 219 & lower level via 215 are laterally offset as shown in Fig. 13E).
Liu discloses forming metal interconnects by forming first and second conductive layers on conductive vias and performing photolithographic patterning (subtractive process) to complete the interconnects as is taught by Liu (Liu Figs. 1-3; first conductive layer 7, second conductive layer 9 are formed on a lower level contact; see also C7 L16-20).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 9 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 9 are deemed patentable over the prior art.
Claims (2-4, 6, 8) and (10-16) are allowed as those inherit the allowable subject matter from claims 1 and 9 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898